Title: To George Washington from Joseph Valentine, 27 May 1760
From: Valentine, Joseph
To: Washington, George



Yorke ⟨illegible⟩ ⟨May⟩ 27th 1760

I this day Recd a Letter ⟨illegible⟩ hand of Mr Nicholas⟨;⟩ have also Recd a Letter from him to ⟨you⟩ which I send ⟨off⟩ immediately to you by George from King Wm who I think ⟨is the⟩ safest hand I Can send it By—I also Recd your Letter the 18th sent by melato Jack and will do my ⟨truest⟩ endeavours to get an over seer to sute you—Ass to Colo. Johnson I Cant get one farding of money from him he appointed me ⟨severall⟩ times to go to Receive the money but he all ways faild[.] I went up to Colo. Bassetts the day ⟨mutilated⟩ appointed to set off to your house and from thence I was obligd up to Black Creek and made all the hast Back I Cud as Colo. Bassett had ⟨defferd setting⟩ of for fore or five days Longer I Expected sertainly to get the money of ⟨illegible But when⟩ I came back Colo. Johnson was gone out of town and havt see nor heard any thing of him since and wheather ⟨he had Contract⟩ the money or any part of it to Colo. Bassett ⟨unbeknown⟩ to me I cant tel ass he seemd to want to pay ⟨part but not⟩ all the money due to the Bond.
Ass ⟨Louis Smith⟩ is dead I have setteld another man their he is single man and seems to ⟨illegible⟩ on ass he Begins I am in hops ⟨if the year sutes⟩ to have a ⟨tolerable⟩ good crop their.
we have got a good ⟨deel of land⟩ to be planted and hope to get ot finished everywheare next ⟨Monday⟩.
⟨I⟩ have setteld with Mr Mossom but got no money of him, he had ass I Thought ⟨not paid old Ac[coun]t⟩ but as it was your orders ⟨sir⟩ I aloud it. have in Closd the ac[coun]t with a half

Crown Bill which is the Ballance due and ⟨our slaves⟩ are all in tolerable good helth at this time I ⟨plais⟩ god and hope you and Mrs Washington and the Children are the same.
From Sir your very Humble servant

Joseph Valentine

